On Rehearing.
PER CURIAM.
Some of the delay in this litigation to which we referred in denying the appellee interest on the award of damages of the master was due to delay of decision by the court below. The trial judge delayed one year in finding the appellant responsible for the collision, and another District Judge delayed one year in confirming the master’s report on the damages. While these unfortunate delays cannot be charged to the appellee, and should not prejudice its rights, still much of the delay in this simple litigation, due to the appellee, was inexcusable, as we indicated in our opinion.
Moreover, the claim is for unliquidated damages, shown by evidence, which, while having sufficient probative force to support the decree, was not free from uncertainty as to the extent of the loss. A wise exercise of judicial discretion requires a denial of interest on the award other than allowed in our opinion.
Application for reargument denied.